Name: Commission Regulation (EEC) No 2376/91 of 5 August 1991 amending Regulation (EEC) No 1413/91 on the procedure for granting the premium for leaf tobacco
 Type: Regulation
 Subject Matter: plant product;  civil law;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31991R2376Commission Regulation (EEC) No 2376/91 of 5 August 1991 amending Regulation (EEC) No 1413/91 on the procedure for granting the premium for leaf tobacco Official Journal L 217 , 06/08/1991 P. 0018 - 0018COMMISSION REGULATION (EEC) No 2376/91 of 5 August 1991 amending Regulation (EEC) No 1413/91 on the procedure for granting the premium for leaf tobaccoTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (1), as last amended by Regulation (EEC) No 1737/91 (2), and in particular the first subparagraph of Article 3 (3) thereof, Whereas Commission Regulation (EEC) No 1413/91 (3) authorizes the Member States to set deadlines for the conclusion and registering of declarations and European cultivation contracts which are prior to the date set in Article 2b of Commission Regulation (EEC) No 1726/70 (4); whereas Article 2 of Regulation (EEC) No 1413/91 sets special conditions for the application of the authorization for the 1991 harvest; whereas, as a result of a delay in publication of the Regulation, the above Article 2 has become null and void; whereas, therefore, it should be deleted; Whereas Regulation (EEC) No 1413/91 stipulates that the European cultivation contract does not cover any tobacco produced in excess of the yield laid down for the variety concerned in the description given in the Annex to Commission Regulation (EEC) No 2501/87 (5), as last amended by Regulation (EEC) No 838/91 (6); whereas, as a result of the judgment handed down by the Court of Justice in case C 368/89 (Crispoltoni) of 11 July 1991, application of this rule with effect from the 1991 harvest entails the risk of legal objections; whereas, therefore, provision should be made for the rule to be applicable with effect from the 1992 harvest; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1413/91 is hereby amended as follows: 1. Article 2 is deleted. 2. The second subparagraph of Article 3 is replaced by the following: 'It shall apply from the 1992 harvest.' Article 2 This Regulation shall enter into force on the seventh day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 11. (3) OJ No L 135, 30. 5. 1991, p. 15. (4) OJ No L 141, 27. 8. 1970, p. 1. (5) OJ No L 237, 20. 8. 1987, p. 1. (6) OJ No L 85, 5. 4. 1991, p. 10.